DETAILED ACTION
Claims 1-19 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 9 October 2020 are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1:
a shape data input unit configured to input shape data … (Specification ¶¶21-22 “a digital signal processor (DSP)” or “each functional block 1 to 4 described above includes a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), or the like of a computer”)
a profile curve setting unit configured to set a profile curve … (Specification ¶¶21-22 “a digital signal processor (DSP)” or “each functional block 1 to 4 described above includes a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), or the like of a computer”)
a profile curve movement unit configured to translate and rotate the profile curve … (Specification ¶¶21-22 “a digital signal processor (DSP)” or “each functional block 1 to 4 described above includes a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), or the like of a computer”)
a surface generation unit configured to generate a surface … (Specification ¶¶21-22 “a digital signal processor (DSP)” or “each functional block 1 to 4 described above includes a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), or the like of a computer”)
Each “unit” is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) fourth to last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means configured to” in claim 8. Claim 8 recites “causes a computer to function as: ….” The computer is structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in the form of software per se.  See MPEP §2106.03.
Claim 8 is directed to “a surface generation program.” Claim 8, taken as a whole, fails to include a particular machine (hardware component) or otherwise limit the claims to one of the four categories of statutory subject matter. Each component can reasonably be interpreted as software. Software, by itself, is nonstatutory subject matter. See MPEP §2106.03(I). Software is not one of the four categories of statutory subject matter. Accordingly, when all of the components are interpreted as software, claim 8 is directed to software per se.
Claim 19 further recites additional software steps which fail restrict the claim to one of the four categories of statutory subject matter.
Examiner recommends amending claim 8 as follows:
8. A non-transitory computer readable medium storing a surface generation program 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Tsuchie, S. “Reconstruction of underlying curves with styling radius corners” Visual Computing, vol. 33, pp. 1197-1210 (2017) [herein “Tsuchie”].
Claim 1 recites “1. A surface generation device.” Tsuchie page 1 right column discloses:
the generation of high-quality planar curves is indispensable to surface modeling for scanned clay models of cars. When a curve is correctly represented, the surface generated by sweeping it is ensured to be a desirable shape for designers.
Tsuchie page 1202 section 3 first paragraph discloses “a desktop Intel/Core i7 (3.5GHz) computer.” The computer is the device and hardware for each of the “unit configured to” recited below.
Claim 1 further recites “comprising: a shape data input unit configured to input shape data of a model.” Tsuchie page 1200 left column discloses “1. Input. A data set that represent a filleted-like curve is given (e.g., polyline linking points, scanned data, CAD curves).” Tsuchie page 1197 section 1 right column discloses “Fitting Bézier/B-spline curves to some identified parts, which are segmented manually or automatically.” Each part is an input shape.
Claim 1 further recites “a profile curve setting unit configured to set a profile curve fitted to a part of the shape data.” Tsuchie page 1200 left column discloses “3. Fit the curves. We assume that U-parts and SR-parts are identified in advance.” Fitting the initial curves is setting profile curves fit to a part of the shape data. Tsuchie page 1197 section 1 right column discloses “Fitting Bézier/B-spline curves to some identified parts, which are segmented manually or automatically.” Each segmented curve is respective profile curve.
Claim 1 further recites “a profile curve movement unit configured to translate and rotate the profile curve set by the profile curve setting unit so as to satisfy a predetermined condition.” Tsuchie page 1200 section 2.1 “U-curve fitting” discloses:
The control points of each Cm are calculated so as to minimize objective function J1, defined as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Calculating the control points is translating and rotating respective points of the profile curve. Both the fitting error and fairness of the objective function J1 are predetermined conditions to be satisfied.
Claim 1 further recites “and a surface generation unit configured to generate a surface defined by a locus obtained by moving the profile curve using the profile curve movement unit.” Control points are loci obtained by the profile curve movement unit.
Tsuchie page 1 right column discloses:
the generation of high-quality planar curves is indispensable to surface modeling for scanned clay models of cars. When a curve is correctly represented, the surface generated by sweeping it is ensured to be a desirable shape for designers.
The surface generated by sweeping the curve is generating a surface defined by the control points of the curve.
Claim 1 further recites “wherein the predetermined condition is a first condition that a magnitude of a torsion of an intersecting curve between surfaces, each of which is generated by movement of the profile curve by the profile curve movement unit, is minimized.” Tsuchie page 1200 section 2.1 “U-curve fitting” discloses:
The control points of each Cm are calculated so as to minimize objective function J1, defined as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Tsuchie page 1200 right column further discloses “                        
                            
                                
                                    F
                                
                                
                                    
                                        
                                            m
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            κ
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            τ
                                        
                                        
                                            i
                                        
                                    
                                    ;
                                    
                                        
                                            ϵ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            ϵ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is a discrete energy functional defined by curvature                         
                            κ
                        
                    , torsion                         
                            τ
                        
                    , and its derivatives on each curve segment.” The torsion condition portion of the fairness component is a first condition that is a torsion of the curves. Minimizing the objective function J is minimizing the respective parts including minimizing torsion.
Claim 2 further recites “2. The surface generation device according to claim 1, wherein the predetermined condition further includes a second condition that a pseudo guide curve defined by a locus of one point on the profile curve moved by the profile curve movement unit becomes a line of curvature of a surface to be generated.” Tsuchie page 1 right column discloses:
the generation of high-quality planar curves is indispensable to surface modeling for scanned clay models of cars. When a curve is correctly represented, the surface generated by sweeping it is ensured to be a desirable shape for designers.
The surface generated by sweeping the curve is generating a surface defined by the control points of the curve. The process of sweeping curves is using the curves as a line of curvature of the surface to be generated.
Claim 4 further recites “4. The surface generation device according to claim 1, wherein the predetermined condition further includes a third condition that a curve of a boundary curve has curvature monotonicity.” Tsuchie page 1197 section 1 right column discloses “(iii) a fitted curve should be aesthetically smooth, which is generally represented by curvature monotonicity [4] (and torsion monotonicity in the case of 3D curves).” Tsuchie page 1206 right column discloses “curve has the monotonicity of curvature and torsion.”
Claim 5 further recites “5. The surface generation device according to claim 1, wherein the predetermined condition further includes a third condition in which an error between the surface to be generated by the surface generation unit and a surface expressed by the shape data input by the shape data input unit is minimized.” Tsuchie page 1200 section 2.1 “U-curve fitting” discloses:
The control points of each Cm are calculated so as to minimize objective function J1, defined as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The fitting error is an error to be minimized. The fitting error is an error between the generated surface control points (Cm) and the shape data input samples (Pi).
Claim 6 further recites “6. The surface generation device according to claim 1, further comprising a surface data input unit for inputting surface data representing another surface adjacent to the surface to be generated.” Tsuchie page 1200 prototype 1 discloses “step 1) U-curve (CU) generation. First, we calculate the initial junctions {P*} at which two adjacent quartic Bézier segments connect and a normal plane that constrains the location of each junction during the fitting process.” The adjacent Bézier segments are adjacent surfaces.
Claim 6 further recites “wherein the first condition is a condition that a magnitude of a torsion of an intersecting curve with the other surface input by the surface data input unit is minimized.” Tsuchie page 1200 section 2.1 “U-curve fitting” discloses:
The control points of each Cm are calculated so as to minimize objective function J1, defined as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Tsuchie page 1200 right column further discloses “                        
                            
                                
                                    F
                                
                                
                                    
                                        
                                            m
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            κ
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            τ
                                        
                                        
                                            i
                                        
                                    
                                    ;
                                    
                                        
                                            ϵ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            ϵ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is a discrete energy functional defined by curvature                         
                            κ
                        
                    , torsion                         
                            τ
                        
                    , and its derivatives on each curve segment.” The torsion condition portion of the fairness component is a first condition that is a torsion of the curves. Minimizing the objective function J is minimizing the respective parts including minimizing torsion.
Claim 7 further recites “7. The surface generation device according to claim 1, further comprising a plane data generation unit for generating plane data that represents a plane intersecting the surface to be generated.” Tsuchie page 1201 left column discloses “(S2) Each                         
                            
                                
                                    U
                                
                                ~
                            
                        
                     exists on a normal plane at P* of a curve C* that approximates the central portion of the SR-part.” The normal planes are plane data that represent a plane intersecting the surface to be generated.
Claim 7 further recites “wherein the first condition is a condition that a plane curve formed by intersection of the plane generated by the plane data generation unit and a surface temporarily generated for the surface to be generated is used as a reference curve to minimize an error between the reference curve and an intersecting curve of the surface to be generated.” Tsuchie page 1200 section 2.1 “U-curve fitting” discloses:
The control points of each Cm are calculated so as to minimize objective function J1, defined as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The normal planes P* are surfaces temporarily generated for the surface to be generated. The normal planes samples P* is a reference curve used to minimize error between the reference curve and the surface to be generated.
Claim 8 recites “8. A surface generation program stored on a non-transitory computer readable medium that causes a computer.” Tsuchie page 1202 section 3 first paragraph discloses “a desktop Intel/Core i7 (3.5GHz) computer.”
Tsuchie page 1 right column discloses:
the generation of high-quality planar curves is indispensable to surface modeling for scanned clay models of cars. When a curve is correctly represented, the surface generated by sweeping it is ensured to be a desirable shape for designers.
Claim 8 further recites “to function as: shape data input means configured to input shape data of a model.” Tsuchie page 1200 left column discloses “1. Input. A data set that represent a filleted-like curve is given (e.g., polyline linking points, scanned data, CAD curves).” Tsuchie page 1197 section 1 right column discloses “Fitting Bézier/B-spline curves to some identified parts, which are segmented manually or automatically.” Each part is an input shape.
Claim 8 further recites “profile curve setting means configured to set a profile curve fitted to a part of the shape data.” Tsuchie page 1200 left column discloses “3. Fit the curves. We assume that U-parts and SR-parts are identified in advance.” Fitting the initial curves is setting profile curves fit to a part of the shape data. Tsuchie page 1197 section 1 right column discloses “Fitting Bézier/B-spline curves to some identified parts, which are segmented manually or automatically.” Each segmented curve is respective profile curve.
Claim 8 further recites “profile curve movement means configured to translate and rotate the profile curve set by the profile curve setting means so as to satisfy a predetermined condition.” Tsuchie page 1200 section 2.1 “U-curve fitting” discloses:
The control points of each Cm are calculated so as to minimize objective function J1, defined as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Calculating the control points is translating and rotating respective points of the profile curve. Both the fitting error and fairness of the objective function J1 are predetermined conditions to be satisfied.
Claim 8 further recites “and surface generation means configured to generate a surface defined by a locus obtained by moving the profile curve using the profile curve movement means.” Control points are loci obtained by the profile curve movement unit.
Tsuchie page 1 right column discloses:
the generation of high-quality planar curves is indispensable to surface modeling for scanned clay models of cars. When a curve is correctly represented, the surface generated by sweeping it is ensured to be a desirable shape for designers.
The surface generated by sweeping the curve is generating a surface defined by the control points of the curve.
Claim 8 further recites “wherein the predetermined condition is a first condition that a magnitude of a torsion of an intersecting curve between surfaces, each of which is generated by movement of the profile curve by the profile curve movement means, is minimized.” Tsuchie page 1200 section 2.1 “U-curve fitting” discloses:
The control points of each Cm are calculated so as to minimize objective function J1, defined as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Tsuchie page 1200 right column further discloses “                        
                            
                                
                                    F
                                
                                
                                    
                                        
                                            m
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            κ
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            τ
                                        
                                        
                                            i
                                        
                                    
                                    ;
                                    
                                        
                                            ϵ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            ϵ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is a discrete energy functional defined by curvature                         
                            κ
                        
                    , torsion                         
                            τ
                        
                    , and its derivatives on each curve segment.” The torsion condition portion of the fairness component is a first condition that is a torsion of the curves. Minimizing the objective function J is minimizing the respective parts including minimizing torsion.
Dependent claim 9 is substantially similar to claim 4 above and is rejected for the same reasons.
Dependent claims 10-12 are substantially similar to claim 5 above and are rejected for the same reasons.
Dependent claims 13-15 are substantially similar to claim 6 above and are rejected for the same reasons.
Dependent claims 16-18 are substantially similar to claim 7 above and are rejected for the same reasons.
Dependent claim 19 is substantially similar to claim 2 above and is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchie as applied to claim 2 above, and further in view of Yamaguchi, A. & Kuragano, T. “Fair NURBS Curve Generation using a Hand-drawn Sketch for Computer Aided Aesthetic Design” Proceedings of 7th WSEAS Int’l Conf. on Signal Processing Computational Geometry & Artificial Vision, pp. 29-37 (2007) [herein “Yamaguchi”].
Claim 3 further recites “3. The surface generation device according to claim 2, wherein the second condition is a condition that the pseudo guide curve becomes the line of curvature of the surface to be generated.” Tsuchie page 1 right column discloses:
the generation of high-quality planar curves is indispensable to surface modeling for scanned clay models of cars. When a curve is correctly represented, the surface generated by sweeping it is ensured to be a desirable shape for designers.
The surface generated by sweeping the curve is generating a surface defined by the control points of the curve. The process of sweeping curves is using the curves as a line of curvature of the surface to be generated.
Claim 3 further recites “and an angle from a normal vector of the surface generated by the surface generation unit to a principal normal vector of the pseudo guide curve becomes constant on the pseudo guide curve.” Tsuchie does not explicitly disclose a constant angle between normal vectors; however, in analogous art of aesthetic curve shape modification, Yamaguchi page 33 section 6 “Curve Shape Modification based on the Specified Radius of Curvature” third paragraph teaches:
specified radius of curvature is superimposed on the current radius of curvature distribution. Linear, quadratic, cubic, quartic, quintic, and six degree algebraic function is applied as specified radius of curvature to the current radius of curvature distribution to modify the shape of the NURBS curve.
Yamaguchi page 34 figure 5(c) caption teaches “difference between current radius of curvature and specified radius of curvature.” The radius of curvature corresponds with an angle from a normal vector of the generated surface to a normal vector of the guide curve. Here, the specified radius of curvature indicates a constant angle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tsuchie and Yamaguchi. One having ordinary skill in the art would have found motivation to use specified radius of curvature into the system of curve shape design for the advantageous purpose of enabling minimizing of a difference between a curve and the specified radius of curvature. See Yamaguchi abstract.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brujic, D., et al. “Measurement-based modification of NURBS surfaces” Computer-Aided Design, vol. 34, pp.173-183 (2002)
teaches
Technology background on using Bezier curves for image extraction, modelization, profile approximation, fairing, and smoothing.
Fitter, H., et al. “A review on approaches for handling Bezier curves in CAD for Manufacturing” Procedia Engineering, vol. 97, pp. 1155-1166 (2014)

Industrial design using free-form surfaces; NURBS surface fitting; least squares fitting.
US 8350853 B2 Maekawa; Takashi et al.

Generating a curved surface using interpolation on a fitting process


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        16 August 2022